DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to the application filed on 3/08/2019. Claims 1 through 9 are presently pending and are presented for examination.
Information Disclosure Statement
	The Information Disclosure Statements submitted on 04/02/2020 and 03/08/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs were considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 10894324 B2 in view of Ban et al US 20040019405 A1, and Ichimaru US 20110301744 A1 (hereinafter referred to as “Watanabe”, “Ban”, and “Ichimaru”).
	Regarding claim 1, Watanabe discloses an article takeout apparatus comprising: a sensor (See Watanabe FIG 1 and 5A, item 40) having a measurement range that is smaller than a working area in which a plurality of articles are arranged, and configured to be movable relative to the working area (See Watanabe FIG 5A and col 5, lines 14-34).
	a position/posture detector (See Watanabe col. 3,ll. 55-57, FIG. 2 item 202) configured to detect a position/posture of the article on a basis of a measurement result of a measurement area that is a part of the working area with the sensor (See Watanabe FIG 5A, col 5, lines 35-45);
	a robot configured to take out the plurality of articles arranged in the measurement area on a basis of a detection result of the position/posture detector (Watanabe, Col 3, lines 8-19);
	a data storage (See Watanabe FIG. 2 item 206) configured to store evaluation data to evaluate a plurality of sensor measurement positions corresponding to respective positions at which the sensor measures a plurality of the measurement areas (See Watanabe FIG 5A, 5B, and col. 4, lines 56-60, col. 5, l. 65 to col. 6, l. 24 , col. 6, lines 1-24);
	…
	and a sensor position selector configured to select a next sensor measurement position of the sensor from among the plurality of [positions and postures] (See Watanabe, FIG. 4 S1300-S1600, col. 7, ll. 16-23, col. 8, lines 40-53) …
	Watanabe does not teach a data update section configured to update the evaluation data after the measurement area is measured by the sensor and after the article is taken out by the robot;
	an evaluation value calculator configured to calculate a comprehensive evaluation value to evaluate a measurement state of an entirety of the working area on a basis of the updated evaluation data;
	However, Ichimaru teaches a data update section configured to update the evaluation data after the measurement area is measured by the sensor and after the article is taken out by the robot; (See Ichimaru para [0025] disclosing “The condition storage 26 stores a switching condition for switching among the detection areas stored in the area storage 25. The switching condition is set by the user beforehand. Under the switching condition of the first embodiment, the detection area is switched every time the robot 13 takes out a workpiece 20 from the container 11. The condition storage 26 is realized by a semiconductor memory as an example.”) and an evaluation value calculator configured to calculate a comprehensive evaluation value to evaluate a measurement state of an entirety of the working area on a basis of the updated evaluation data; (See Ichimaru FIG 5A and 5B and para [0024] disclosing “The area storage 25 stores the position and size of a detection area where the projector 15 scans the workpiece 20. A plurality of detection areas are set by the user beforehand. In the first embodiment, the area storage 25 stores three areas (first to third detection areas). 
	As a result, Watanabe teaches a robot arm apparatus having a mounted sensor acting as the movable sensor relative to the working area and a data storage that stores a plurality of sensor positions and measurement areas measured by the sensor. While Ichimaru discloses updating the data after the measurement area is measured by the sensor after the article has been taken out and a calculator configured to store a measurement state of an entire working area on the basis of the updated evaluation data.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include updating the evaluation data after the measurement area is measured by the sensor and after the article is taken out by the robot and storing a measurement state of an entire working area on the basis of the updated evaluation data because it would provide a record of each measurement to be compared to each other later by the user.
	The combination of Watanabe and Ichimaru fails to teach sensor measurement positions on a basis of the comprehensive evaluation value.
	However, Ban teaches sensor measurement positions on a basis of the comprehensive evaluation value (See Ban para[0034] disclosing “As the measure or  “For example, with respect to the workpiece A as shown in FIGS. 4a and 4b, since the whole shape of the workpiece A is exposed to be visible, the maximum value of "100" of the matching index is given for each detection of the partial feature to make the sum of "600" of the matching indexes. With respect to the workpiece B, since a part of the workpiece B is covered by the workpiece A, a lower value, e.g. "30" of the matching index is given to the detection of the partial feature in the covered portion of the workpiece, to make the sum lower than the sum "600" of the matching indexes of the workpiece A. With this arrangement, it is determined that the priority of the workpiece A > the priority of the workpiece B more minutely.”). The maximum index value assigned to a workpiece as taught in Ban is interpreted to read on the comprehensive evaluation value. The apparatus as described in Ban would pick the article that has the highest value assigned to it and when in combination with Watanabe, the sensor would position itself according to the robot hand since it is attached to it in order to pick up the desired article having the highest evaluation value as disclosed in Ban.
	As a result, Watanabe teaches a robot arm apparatus having a mounted sensor acting as the movable sensor relative to the working area and a data storage that stores a plurality of sensor positions and measurement areas measured by the sensor. While Ichimaru discloses updating the  data after the measurement area is measured by the sensor after the article has been taken out and a calculator configured to store a measurement state of an entire working area on the basis of the updated evaluation data. Further, Ban teaches positioning the sensor on the basis of a comprehensive evaluation value, which would change the positon of the sensor attached to the robot arm as disclosed in Watanabe.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include picking up articles on the basis of a comprehensive evaluation value as taught by Ban, which would change the position of the sensor attached to the robot arm as disclosed in Watanabe because changing the position of the sensor based on the prioritization of each article to be taken out would result in the apparatus taking only the needed measurements, leading to a decrease in error.  
	Regarding claim 2, Watanabe in combination with Ichimaru and Ban teaches an article takeout apparatus according to claim 1and Watanabe further discloses wherein, when a measurement area including a non-measurement area by the sensor is measured by the sensor (See Watanabe, col. 8, lines 47-53), and Ichimaru teaches the data update section updates the evaluation data to increase the comprehensive evaluation value (See Ichimaru para[0025] disclosing “The condition storage 26 stores a switching condition for switching among the detection areas stored in the area storage 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include updating the evaluation data because it would provide for a record of each measurement to be compared to each other later by the user.
	Regarding claim 3, Watanabe in combination with Ichimaru and Ban discloses the article takeout apparatus according to claim 1, and Ichimaru further discloses wherein, when the article is taken out, the data update section updates the evaluation data on an occupation area occupied by the article (See Ichimaru para[0025] disclosing “The condition storage 26 stores a switching condition for switching among the detection areas stored in the area storage 25. The switching condition is set by the user beforehand. Under the switching condition of the first embodiment, the detection area is switched every time the robot 13 takes out a workpiece 20 from the container 11. The condition storage 26 is realized by a semiconductor memory as an example.”), or evaluation data on the occupation area and a peripheral area within a predetermined distance from the occupation area to reduce the comprehensive evaluation value on a basis of a position/posture of the article in the working area before the article is taken out. Under the broadest reasonable interpretation of claim 1, consistent with the specification, the recitation after the “,” and the word “or” is understood to be in the alternative to the recitation “when the article is take out, the update section updates the 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include updating the evaluation data on an occupied area when the article is taken out by the robot because it would provide a record of each measurement to be compared to each other later by the user.
	Regarding claim 4, Watanabe in combination with Ichimaru and Ban discloses the article takeout apparatus according to claim 1, and Watanabe further discloses wherein the sensor position selector selects a sensor measurement position (See Watanabe, col. 8, lines 40-53) and Ban further discloses at which the comprehensive evaluation value is maximum (See Ban para [0034] and [0035] above), and Watanabe further discloses on a basis of an amount of variation of the respective evaluation data in a case where a corresponding measurement area is measured by the sensor at a plurality of sensor measurement positions that are predetermined (See Watanabe, 99FIG 5A, 5B, 7A, 7B, and col 4, lines 12-39, and claim 9). Accordingly, the apparatus as described in Ban would pick the article that has the highest value assigned to it and when in combination with Watanabe, the sensor would position itself according to the robot hand since it is attached to it in order to pick up the desired article having the highest evaluation value as disclosed in Ban.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include picking up articles on the basis of a comprehensive evaluation 
	Regarding claim 5, Watanabe in combination with Ichimaru and Ban discloses the article takeout apparatus according to claim 1, and Watanabe further discloses wherein the sensor position selector selects a sensor measurement position (See Watanabe, col. 8, lines 40-53) and Ban further discloses at which the comprehensive evaluation value is maximum (See Ban para [0034] and [0035] above) and Watanabe also discloses by causing the sensor measurement position to automatically change (See Watanabe, col. 8, lines 40-53 and see Ban para [0034] and [0035] above). The apparatus as described in Ban would pick the article that has the highest value assigned to it and when in combination with Watanabe, the sensor would position itself according to the robot hand since it is attached to it in order to pick up the desired article having the highest evaluation value as disclosed in Ban.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include picking up articles on the basis of having a maximum comprehensive evaluation value as taught by Ban, which would result in the apparatus taking only the needed measurements, leading to a decrease in error.  
	Regarding claim 6, Watanabe in combination with Ichimaru and Ban discloses the article takeout apparatus according to claim 1, and Ichimaru further discloses wherein the evaluation data is a value set for every minuscule area obtained by dividing the measurement area of the sensor corresponding to each sensor measurement position by a predetermined interval (See Ichimaru FIG 5A and 5B and para[0024] above). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include a value set for each divided measurement area as taught by Ichimaru because this organized manner will lead to less errors, so the operator will not have to conduct the measurements again.
	Regarding claim 7, Watanabe in combination with Ichimaru and Ban discloses the article takeout apparatus according to claim 1, and Watanabe further discuses wherein the measurement area of the sensor has a three-dimensional shape (See Watanabe col 12, lines 16-21).
	Regarding claim 8, Watanabe in combination with Ichimaru and Ban discloses the article takeout apparatus according to claim 1, and Watanabe further discloses wherein the sensor is mounted on a movable section of the robot (See Watanabe col 3, lines 32-39, FIG 1).
Regarding claim 9, Watanabe discloses an article takeout method using a sensor having a measurement range that is smaller than a working area in which a plurality of articles are arranged and configured to be movable relative to the working area (See Watanabe FIG 5A and col 5, lines 14-34),
a position/posture detector (See Watanabe col. 3, ll 55-57, FIG. 2 item 202) configured to detect a position/posture of the article on a basis of a measurement result of a measurement area that is a part of the working area with the sensor (See Watanabe FIG 5A, col 5, lines 35-45),
and a robot configured to take out the plurality of articles arranged in the measurement area on a basis of a detection result of the position/posture detector (See Watanabe, col 3, lines 8-19),
the article takeout method comprising: storing evaluation data to evaluate a plurality of sensor measurement positions corresponding to respective positions at which the sensor measures a plurality of the measurement areas (See Watanabe FIG 5A, 5B, and Col. 4, lines 56-60, col. 5, l. 65 col. 6, l. 24 , col. 6, lines 1-24)
…
and selecting a next sensor measurement position of the sensor from among the plurality of (See Watanabe, col. 8, lines 40-53)…	
	Watanabe fails to teach updating the evaluation data after the measurement area is measured by the sensor and after the article is taken out by the robot;
	calculating a comprehensive evaluation value to evaluate a measurement state of an entirety of the working area on a basis of the updated evaluation data;
	However, Ichimaru teaches updating the evaluation data after the measurement area is measured by the sensor and after the article is taken out by the robot; (See Ichimaru para[0025] disclosing “The condition storage 26 stores a switching condition for switching among the detection areas stored in the area storage 25. The switching condition is set by the user beforehand. Under the switching condition of the first embodiment, the detection area is switched every time the robot 13 takes out a calculating a comprehensive evaluation value to evaluate a measurement state of an entirety of the working area on a basis of the updated evaluation data; (See Ichimaru FIG 5A and 5B and para[0024] disclosing “The area storage 25 stores the position and size of a detection area where the projector 15 scans the workpiece 20. A plurality of detection areas are set by the user beforehand. In the first embodiment, the area storage 25 stores three areas (first to third detection areas). Here, the total area (see FIG. 5A) in which the entire container 11 fits in plain view is divided into the first to third detection areas in the scanning direction of the laser light, as illustrated in FIG. 5B.”). The area storage 25 evaluates the entire area of the container by storing the data accumulated by the three areas, which represents the comprehensive evaluation data.
	As a result, Watanabe teaches a robot arm apparatus having a mounted sensor acting as the movable sensor relative to the working area and a data storage that stores a plurality of sensor positions and measurement areas measured by the sensor. While Ichimaru discloses updating the data after the measurement area is measured by the sensor after the article has been taken out and a calculator configured to store a measurement state of an entire working area on the basis of the updated evaluation data.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include updating the evaluation data after the measurement area is measured by the sensor and after the article is taken out by the robot and storing a 
	The combination of Watanabe and Ichimaru does not teach sensor measurement positions on a basis of the comprehensive evaluation value.
	However, Ban teaches sensor measurement positions on a basis of the comprehensive evaluation value (See Ban para[0034] disclosing “As the measure or criterion for determining priorities of picking up, a matching index representing a degree of matching of the partial image of the workpiece and the corresponding partial feature information may be used, and the priorities may be determined based on the sum of the matching indexes, as well as the number of success in detection of the partial features as described. The matching index may be expressed by a positive integer ranging from the minimum value of "0" to the maximum value of "100", for example, and is determined for each detection of the partial feature in the partial feature detecting region of the workpiece.” and para [0035] “For example, with respect to the workpiece A as shown in FIGS. 4a and 4b, since the whole shape of the workpiece A is exposed to be visible, the maximum value of "100" of the matching index is given for each detection of the partial feature to make the sum of "600" of the matching indexes. With respect to the workpiece B, since a part of the workpiece B is covered by the workpiece A, a lower value, e.g. "30" of the matching index is given to the detection of the partial feature in the covered portion of the workpiece, to make the sum lower than the sum "600" of the matching indexes of the workpiece A. With this arrangement, it is determined that the priority of the workpiece A > the priority of the workpiece B more minutely.”). The 
	As a result, Watanabe teaches a robot arm apparatus having a mounted sensor acting as the movable sensor relative to the working area and a data storage that stores a plurality of sensor positions and measurement areas measured by the sensor. While Ichimaru discloses updating the data after the measurement area is measured by the sensor after the article has been taken out and a calculator configured to store a measurement state of an entire working area on the basis of the updated evaluation data. Further, Ban teaches positioning the sensor on the basis of a comprehensive evaluation value, which would change the position of the sensor attached to the robot arm as disclosed in Watanabe. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus claimed in Watanabe to include picking up articles on the basis of a comprehensive evaluation value as taught by Ban,  which  would change the position of the sensor attached to the robot arm as disclosed in Watanabe because changing the position of the sensor based on the prioritization of each article to be taken out would result in the apparatus taking only the needed measurements, leading to a decrease in error.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ban et al US 20080082213 A1 teaches a workpiece picking and recognition device that includes a robot.
 Ito US 10040199 B2 teaches an apparatus that determines which work to be picked by the robot apparatus and divides the total area into different sections.
Lio et al US 9302391 B2 teaches an object gripping apparatus including a capturing unit to capture a region containing a plurality of works and generating three-dimensional position/orientation information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571) 272-4417.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S.H.S./Examiner, Art Unit 4175                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668